DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be
found in a prior Office action.
Since there were no amendments to the claims, nor convincing arguments in the response dated 3/17/2021, the previous Office Action dated 12/17/2020 is being repeated, for clarity of record.
Double Patenting
Claims 2-5 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1 and 3 of U.S. Patent No. 10,362,940(‘940) in view of
Giani(USPat 5,686,882).
  -- Claims 2-5 recite essentially the same subject matter as that of claims 1 and 3 of ‘940,
for the reasons as discussed in the office action dated 12/30/2019.  Furthermore, Giani
teaches a battery used to power wrist watches, wherein a battery charging circuit(48)
including induction coil(50), rectifying diode(52) and capacitor(54) are connected to
opposite pole of battery(42)(see: figure 4), so as to charge the battery of the wrist
watch(12), when placed on a battery charger device(46, contained within alarm clock
housing(16)(see: Giani, figure 6, column 3, lines 66 et seq; column 4, lines 1-34).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to incorporate the rechargeable battery and
inductive coupling of Giani, into the system of claim 1 of ‘940, since one of ordinary skill
would have recognized the benefit of a rechargeable power source that would have

Claims 6 and 8 are rejected on the ground of non-statutory double patenting as
being unpatentable over claim 1 of U.S. Patent No. 10,362,940(‘940) in view of Suila et al(USPGPUB 2002/0194303) for the reasons of record as recited in the previous Office
Action dated 6/11/2020.
Claim 7 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 10,362,940(‘940) in view of Speigel(USPat.
5,823,932(‘932) for the reasons of record as recited in the previous Office Action dated
6/11/2020.
Claim 9 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claim 1 of U.S. Patent No. 10,363,940(‘940) in view of
Cornuejols(USPat. 6,547,728(‘728) for the reasons of record as recited in the previous
Office action dated 6/11/2020.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 2-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Mault(USPGPUB 2001/0044588) in view of Giani(USPat 5,686,882) and Libbus et al(USPGPUB 2007/0150006).
  -- In considering claim 2, the claimed subject matter that is met by Mault includes:
	1) the wearable monitoring apparatus including housing adapted
to be worn by a person on a wrist of the person is met by the sensor system
having the form of a wrist mounted device, such as a wrist watch(see: Mault, sec[oo7o]);
	2) the accelerometer disposed in the housing is met by the
sensor(10) comprising accelerometer(see: sec[oo39]);
3) the heart rate sensor disposed on the housing is met by the
sensor system(10) comprising the heart sensor(see: sec[0039]);
	4) the processor disposed in the housing is met by the processor(102) of
the sensor system(10)(see: sec[oo46]).
	- Mault does not teach:
	1) the rechargeable battery disposed in the housing and
providing power to the processor;
	2) inductive coupling circuitry disposed in the housing and coupled
to the rechargeable battery for charging the rechargeable battery
through induction;
	3) the processor computing sleep time and body position data of
the person during sleep based on signals from the accelerometer and the
heart rate sensor.
	Although not specifically taught by Mault, use of rechargeable batteries and
inductive coupling circuitry disposed in a housing of a wrist worn device is well known.
In related art, Giani teaches a battery used to power wrist watches, wherein a battery
charging circuit(48) including induction coil(50), rectifying diode(52) and capacitor(54)
are connected to opposite pole of battery(42)(see: figure 4), so as to charge the battery of
the wrist watch(12), when placed on a battery charger device(46), contained within alarm clock housing(16)(see: Giani, figure 6, column 3, lines 66 et seq; column 4, lines 1-34).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to incorporate the battery(42) and charging
circuit(48) including coil(50), diode(52) and capacitor(54) of Giani, into the wrist device

of providing power to the device, without the need to constantly replace batteries.
	With regards to the processor computing sleep time and body position data,
although Mault does not specifically teach computing sleep time and body position
from an accelerometer and heart rate sensors, use of these devices for determining sleep
time and body position is well known.  In related art, Libbus teaches a neural stimulator
to treat sleep disorders, wherein sensor circuitry(309) includes activity sensors(accelerometer) which determine body position/posture, and heart rate
sensors, to determine body position, and as well, historical sleep time of a monitored
patient(see: Libbus, sec[oo49]).
	Since Mault already teaches the use of accelerometer and heart rate sensors, as
discussed above, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to incorporate the sensor
circuitry(309), including accelerometer and heart rate sensor of Libbus, into the device
of Mault, since this would have provided a more accurate determination of the state and
position of a monitored person, thereby ensuring that the person’s sleep and body
position indicate the desired data in the system.
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the orientation sensor disposed in the housing, and wherein the processor computes the body position data of the person during sleep based on signals from the orientation sensor would have been met, upon incorporation of the circuitry of Libbus, into the system of Mault, because Libbus teaches that the body position accelerometer is utilized to detect sleep(see: Libbus, sec[oo49, lines 1-4]).
-- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
1) the wireless transceiver adapted to establish a wireless connection to a mobile computing device and transmit the sleep time and the body position data to the mobile computing device is met by the transceiver(106), which transmits data over the communication network, to the computing device(20)(see: Mault, sec[0047]).
	Therefore, upon incorporation of the circuitry of Libbus into Mault, as discussed above, it would have also been obvious that the sleep time and body position data would have been transmitted, along with all other data in the system.
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, as well as:
	1) the wireless transceiver utilizing a Bluetooth protocol is met by the computing device receiving data from the sensor using Bluetooth protocol(see: Mault, sec[0014 lines 13-15]).
Claims 6 and 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Giani and Libbus, as applied to claim 2 above, and further in view of Suila et al((USPGPUB 2002/0194303).
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the microphone.
	Although not specifically taught by Mault, use of microphones in wrist worn devices is well known.  In related art, Suila et al(Suila) teaches a watch-like mobile terminal which is worn on a user’s wrist, and wherein the watch-like mobile terminal includes an embedded mini microphone into which a user speaker(see: sec[oo46]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mini microphone of Suila, into the 
-- Claim 8 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the touch-screen display.
	Although not specifically taught by Mault, use of touch screen displays is well known.  In related art, Suila teaches a watch-like mobile terminal, which is worn on a user’s wrist, and wherein the watch like mobile terminal includes an input means including a touchscreen(see: sec: [0046]).  It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to
implement the touchscreen of Suila, into the wristwatch of Mault, since this would have
facilitated an easier means for a user to provide input to the watch, by alleviating the
need for physical buttons, or other obtrusive input means.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault in view of Giani and Libbus as applied to claim 2 above, and further in view of Speigel(USPat. 5,823,932).
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, except for:
 	1) the speaker.
 	Although not specifically taught by Mault in view of Giani and Libbus, use of speakers for wrist worn electronic devices is well known.  In related art, Speigel teaches
the use of watch(3o), which includes an audio speaker(not shown), for generating audio signals(see: column 6, lines 23-24). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the audio speaker of Speigel into the watch of Mault, Giani, and Libbus, since this would have provided a highly perceptible means of gaining the attention of the wearer of the

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Mault, Giani, Libbus and Suila et al, as applied to claim 8
above, and further in view of Cornuejols(USPat. 6,547,728).
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, except for:
	1) the processor displaying at least one of the sleep time and the body position data on the touch-screen display.  
	Although not specifically taught by Mault, Giani, Libbus, and Speigel, use of display of sleep time is well known. In related art, Cornuejols teaches a device for measuring organism condition, wherein a watch includes a central processing unit, and wherein the central processing unit determines at what time, on average, the user has fallen asleep throughout the course of a previous week, and displaying of that information(see: column 20, lines 46-65).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the central processing unit of Cornuejols, that determines and displays time of a user sleep, into the watch of Mault, Libbus, and Speigel, since this would have provided information to a user of the watch to allow them to track a parameter that they would have deemed important to their overall health and wellness. Therefore, displaying the time of sleep would have facilitated a user to determine the desired parameter.
REMARKS:
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Claims 2-9 stand rejected for nonstatuory double patenting as being unpatenable over claims 1,3 of U.S. Patent No. 10,362,940(‘940)……….Examiner “must” determine whether the grant of rights under the instant application would give rise to an unjustified temporal extension of rights beyond the term of the ‘940 patent, which the instant application is a continuation of.
	In response to applicant’s question pertaining to the claims 2-9, and an unjustified extension of the rights granted in the first patent……………The applicant is directed to MPEP 804.02 sec (III), which states:
	“Applicant’s are cautioned that reliance upon a common issue date cannot effectively substitute for the filing of one or more terminal disclaimers in order to overcome a proper non-statutory double patenting rejection, particularly since a common issue date alone does not avoid the potential problems of dual ownership by a common assignee, or by parties to a joint research agreement, of patents to patentably indistinctive inventions.  In any event, the Office cannot ensure that two or more applications will have a common issue date.”
	So, based on MPEP 804.02, although an extension of rights beyond the term of ‘940 patent may not be an issue, potential problems of dual ownership by a common assignee or parties to a joint research agreement, may cause issues down the line, which require filing of Terminal Disclaimer, to ensure that these potential problems are avoided.  In view of this, applicant’s arguments are not deemed persuasive.
	2) “The Examiner acknowledges that neither Malult nor Libbus discloses or suggest, “a rechargeable battery disposed in the housing and providing power to the processor”……….Accordingly, the rejection of Claims 2-5 should be withdrawn.”
	Applicant is arguing that Mault nor Libbus discloses a rechargeable batter disposed in the housing and providing power to the processor, and inductive coupling circuitry disposed in the housing.  Applicant argues that Giani’s battery and charging circuit are disposed in the wrist band(12), and therefore, do not meet the requirement of the circuitry being disposed in the housing. 
	A review of the art rejection shows that the examiner equates the claimed housing, as the entire wrist mounted device of Mault.  This would have included the entire wrist worn device, including the wrist band, as constituting the claimed housing.  The claims do not provide any detail as to what constitutes the claimed housing.  Therefore, given its broadest reasonable interpretation, and given it’s plain meaning, a housing would be defined as any structure or covering, that would have supported interior components.  The wrist bands of Giani therefore would have constituted a part of the housing, that would have met the limitations of the claimed subject matter.  In view of this, applicant’s arguments are not deemed persuasive.
	3) “Claims 6 and 8 stand rejected under pre AIA  35 U.S.C. 103(a) as being unpatentable over Mault……….and thus the rejection of Claim 9(which depends from Claim 2) should be withdrawn.”
	The examiner addressed the arguments with regards to claim 2 above, and it was found that those arguments are not deemed persuasive.  In view of this, applicant’s arguments with regards to claims 3-9 are as well, not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DARYL C POPE/Primary Examiner, Art Unit 2687